UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1749



JIMMY PRATT,

                                                Plaintiff - Appellant,

          versus


WALMER ENTERPRISES, INCORPORATED,

                                                 Defendant - Appellee.



                              No. 99-1880



JIMMY PRATT,

                                                Plaintiff - Appellant,

          versus


WALMER ENTERPRISES, INCORPORATED,

                                                 Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1588-A)


Submitted:     October 21, 1999             Decided:   October 26, 1999
Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Pratt, Appellant Pro Se. Victor Michael Glasberg, VICTOR M.
GLASBERG & ASSOCIATES, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jimmy Pratt appeals the district court’s order granting sum-

mary judgment to Walmer Enterprises in Pratt’s employment discrim-

ination action and granting Defendant’s motion for sanctions.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Pratt v. Walmer Enterprises, No. CA-98-

1588-A (E.D. Va. May 17 & June 23, 1999).*      Due to the sanctions

imposed below and the fact that Pratt has neither filed numerous

frivolous actions in the past nor ignored previous warnings by this

court, we deny Walmer’s motion for sanctions.    We warn Pratt, how-

ever, that any future attempt to challenge the district court’s

judgment may result in the imposition of sanctions.      We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.

                                                            AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on May 14 and June 22, 1999, the district court’s records show that
they were entered on the docket sheet on May 17 and June 23, 1999,
respectively. Pursuant to Rules 58 and 79(a) of the Federal Rules
of Civil Procedure, it is the date that the order was physically
entered on the docket sheet that we take as the effective date of
the district court’s decision.     See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 3